Electronically Filed
                                                        Supreme Court
                            SCWC-11-0000775             SCWC-11-0000775
                                                        04-FEB-2014
              IN THE SUPREME COURT OF THE STATE OF HAWAI'I
 PM
                                                        12:08


                          LYNEDON A. VAN NESS,

                     Petitioner/Claimant-Appellant


                                   vs.


               STATE OF HAWAI'I, DEPARTMENT OF EDUCATION

              Respondent/Employer-Appellee, Self-Insured.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (CAAP-11-0000775; CASE NO. AB 2009-158 (M) (7-07-10239))


                        ORDER OF CORRECTION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           IT IS HEREBY ORDERED that the Opinion of the Court,


filed on January 23, 2014, is corrected as follows:


           1. On page 50, footnote 14, line 11: 


           Change “necFessity” to “necessity”


           The Clerk of the Court is directed to take all


 necessary steps to notify the publishing agencies of these


 changes. 


           DATED: Honolulu, Hawai'i, February 4, 2014.



                                       /s/ Richard W. Pollack


                                       Associate Justice